ALLEN, Chief Judge.
This is an interlocutory appeal from an order allowing the appellee-wife support money during the pendency of the suit.
The parties separated about August 10, 1958, and the appellee returned to her own apartment where she had lived prior to the marriage. The parties had only been married for a few weeks. The defendant, at the preliminary hearing on alimony, filed an agreement which is not dated and there is dispute as to whether it was executed before or after August 20, 1958. The appellee claims that at the time of the hearng she was then pregnant.
It is claimed by the appellant that under the agreement above referred to he is not liable for any support money. The lower court did not pass upon the validity vel non of the agreement.
The granting of temporary alimony and other expenses during the divorce suit was within the discretion of the trial judge.
The appellee has petitioned for attorney’s fees on this appeal, which we shall allow in the sum of $200.
We find nothing in this record upon which to reverse the lower court.
Affirmed.
KANNER and SHANNON, JJ., concur.